      Case 5:19-cr-00003-DCB-LRA Document 33 Filed 07/05/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

UNITED STATES OF AMERICA

V.                                                    CRIMINAL NO. 5:19-cr3-DCB-LRA

BORIS WARD


                      GOVERNMENT’S RESPONSE
             TO DEFENDANT’S MOTION FOR PRODUCTION OF
        EVIDENCE PURSUANT TO FEDERAL RULE OF EVIDENCE 404(B)

       The United States of America (hereinafter, “the Government”) respectfully

submits this response to defendant Boris Wards’ (hereinafter, “the defendant”) motion

(see Docket No. 24) requesting this Court to enter an order directing the Government: to

provide reasonable, pretrial notice of its intent to use other crimes, wrongs, or bad acts

pursuant to Fed. R. Evid. 404(b); to provide “all other material requested in Defendant’s

Motion for Discovery and Inspection” filed in this case; and to provide notice of any

evidence the Government intends to rely upon to impeach the defendant pursuant to Fed.

R. Evid. 609.

       The requests made in the defendant’s motion are either (a) already called for under

the discovery order entered in this case; or (b) otherwise subject to existing discovery

obligations or rules, and as a result of which should be denied:

       1.       A trial in this case was set to commence during the July 8, 2019, term of

Court by an order continuing the trial date from May 6, 2019. See Docket No. 22. The

defendant filed his motion for production of Rule 404(b) evidence on June 25, 2019. See

                                              1
       Case 5:19-cr-00003-DCB-LRA Document 33 Filed 07/05/19 Page 2 of 4



Docket No. 24.

       2.      The discovery order (see Docket No. 16) filed in this case states that the

Government shall provide to the defendant 404(b) evidence at least five calendar days

prior to trial. See Docket No. 16. At the time the defendant filed his motion for

production of Rule 404(b) evidence, thirteen calendar days remained until the beginning

of the trial term.

       3.      The trial has since been continued to September 23, 2019, by an order

agreed upon between the Government and the defendant, filed on July 1, 2019. See

Docket No. 31. Therefore, as of the date of the filing of this response, the Government

has approximately seventy-nine days until trial begins.

       4.      Items 1 through 4 of the defendant’s motion are covered by ¶ 1(b) of the

discovery order, and governed by Fed. R. Evid. 404(b) and Fed. R. Cr. P. 16. Should the

Government determine to use any such evidence in its case in chief, the Government will

fulfill its obligations pursuant to these authorities.

       5.      Items 5 through 7 of the defendant’s motion are statements and appear to

not require a reply from the Government.

       6.      Item 8 of the defendant’s motion requests that the Government be ordered

to produce material that was requested in “Defendant’s Motion for Discovery filed in this

case …” No such motion has been filed by the defendant in this case. The Government

has complied with its obligations pursuant to Fed. R. Evid. 16 and ¶ 1(a) of the discovery

order, but recognizes its obligation to produce discovery is of a continuing nature and

will supplement its discovery if it obtains any additional material.
       Case 5:19-cr-00003-DCB-LRA Document 33 Filed 07/05/19 Page 3 of 4



        7.         Item 9 of the defendant’s motion is governed by Fed. R. Evid. 609 and the

Government will provide the defendant with reasonable notice of any prior convictions,

regardless of the age of the conviction, it intends to use for impeachment.

        For the foregoing reasons, the Government respectfully requests that the Court

deny the defendant’s motion for production of evidence pursuant to Fed. R. Evid. 404(b)

in its entirety.

                                                     Respectfully Submitted,

                                                     D. MICHAEL HURST, JR.
                                                     United States Attorney


                                                     /s/ Herbert S. Carraway
                                                     HERBERT S. CARRAWAY
                                                     Assistant United States Attorney
                                                     501 E. Court Street, Ste. 4.430
                                                     Jackson, Mississippi 39201
                                                     (601) 965-4480
                                                     MS Bar No. 104163




                                                 3
      Case 5:19-cr-00003-DCB-LRA Document 33 Filed 07/05/19 Page 4 of 4



                            CERTIFICATE OF SERVICE

       I, Herbert S. Carraway, hereby certify that I electronically filed the foregoing with

the Clerk of the Court using the ECF system which sent notification of such filing to all

parties of record.

       This the 5th day of July, 2019.

                                                        /s/ Herbert S. Carraway
                                                        HERBERT S. CARRAWAY
                                                        Assistant United States Attorney
                                                        501 E. Court Street, Ste. 4.430
                                                        Jackson, Mississippi 39201
                                                        (601) 965-4480
                                                        MS Bar No. 104163
